/20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims1, 8, 15 and 22, the prior art of record fails to show a radio system comprising two or more Radio Frequency Integrated Circuits, wherein each RFIC comprises:  a Local Oscillator, LO, generation circuitry comprising a frequency divider, the LO generation circuitry configured to generate a LO signal based on a reference LO signal from an external LO source; and a processing circuitry configured to, based on the LO signal, upconvert signals to be transmitted via a plurality of antenna elements for the RFIC and/or down-convert signals received via the plurality of antenna elements for the RFIC; and a processing unit adapted for a first RFIC pair comprising two of the two or more RFICs, namely a first RFIC and a second RFIC to obtain a first near-field power measurement for the first RFIC pair via a receive antenna element for either the first RFIC or the second RFIC while a test signal is transmitted via a first transmit antenna element for the first RFIC and a second transmit antenna element for the second RFIC and a phase state of the second RFIC is a first LO phase state, wherein: the first transmit antenna element is one of the plurality of antenna elements for the first RFIC that is configured as a transmit antenna element; the second transmit antenna element is one of the plurality of antenna elements for the second RFIC that is configured as a transmit antenna element; and the receive antenna element is either . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agrawal teaches a quadrature local oscillator signal generation system and methods.
Gupta teaches an enabling support for a reliable data service and PS data off.

Remple teaches  the systems and methods for power conversation in a phase locked loop (PLL).
Shibata teaches  a radio signal processing device , semiconductor device, and oscillation frequency variation correction method.
Emadi teaches an adaptive analog interference cancelling system and method for RF receivers.
Lee teaches a calibration apparatus and method of terminal in wireless communication system.
Kim teaches a local oscillator using I/Q mismatch compensating circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THANH C. LE
Examiner
Art Unit 2646






/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        12/3/2021